Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 1, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142436                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  KIMETA JAKUPOVIC, a/k/a KIIMETA                                                                          Brian K. Zahra,
  JAKUPOVIC,                                                                                                          Justices
           Plaintiff-Appellee,
  v                                                                 SC: 142436
                                                                    COA: 293715
                                                                    Wayne CC: 08-019096-NO
  CITY OF HAMTRAMCK,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 7, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the Wayne Circuit Court for entry of an order granting
  summary disposition to the defendant. The Court of Appeals recognized that the plaintiff
  had stated the wrong address in giving notice to the defendant of an alleged defect in a
  sidewalk. The Court of Appeals erred by excusing this error, rather than enforcing the
  notice requirement found at MCL 692.1404(1) as written. Rowland v Washtenaw Co Rd
  Comm, 477 Mich 197, 219 (2007). The statute requires notice of “the exact location” of
  the defect, and in this case, the plaintiff failed to specify the correct address where the
  defect was allegedly located.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 1, 2011                        _________________________________________
           t0525                                                               Clerk